                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

THE BANK OF NEW YORK MELLON
F/K/A THE BANK OF NEW YORK, AS
TRUSTEE FOR THE
CERTIFICATEHOLDERS OF CWABS,
INC., ASSET-BACKED CERTIFICATES,
SERIES 2006-8

              Plaintiff

v.

KEITH KELLEY                                 1:19-cv-00004-LEW

          Defendant
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC. BANK
OF AMERICA, N.A. F/K/A AMERICA`S
WHOLESALE LENDER
ATLANTIC ACCEPTANCE
CORPORATION

              Parties-In-Interest

                   JUDGMENT OF FORECLOSURE AND SALE

                   Address: 97 6th Street, Old Town, ME 04468
                  Mortgage: April 25, 2006, Book: 10403, Page:198

      This matter came before the Court for a testimonial hearing on Plaintiff's Motion

for Default Judgment on January 28, 2020. Plaintiff, The Bank of New York Mellon f/k/a

The Bank of New York, as Trustee for the Certificateholders of CWABS, Inc., Asset-

Backed Certificates, Series 2006-8, was present and represented by John A. Doonan, Esq.

Defendant, Keith Kelley, did not appear; Party-In-Interest, Mortgage Electronic

Registration Systems, Inc. did not appear; Party-In-Interest, Bank of America, N.A. f/k/a
America`s Wholesale Lender filed an answer; Party-In-Interest, Atlantic Acceptance

Corporation did not appear.

       All persons interested having been duly notified in accordance with the law, and

after hearing, the Plaintiff's Motion for Default Judgment of Foreclosure and Sale is

GRANTED. Count II - Breach of Note, Count III - Breach of Contract, Money Had and

Received, Count IV - Quantum Meruit, and Count V - Unjust Enrichment are hereby

DISMISSED without prejudice at the request of the Plaintiff. JUDGMENT on Count I

- Foreclosure and Sale is hereby ENTERED as follows:

       1. If the Defendant or his/her heirs or assigns pay The Bank of New York Mellon

          f/k/a The Bank of New York, as Trustee for the Certificateholders of CWABS,

          Inc., Asset-Backed Certificates, Series 2006-8 (“The Bank of New York

          Mellon”) the amount adjudged due and owing ($183,893.49) within 90 days of

          the date of the Judgment, as that time period is calculated in accordance with

          14 M.R.S.A. § 6322, The Bank of New York Mellon shall forthwith discharge

          the Mortgage and file a dismissal of this action on the ECF Docket. The

          following is a breakdown of the amount due and owing:

              Description                   Amount

       Unpaid Principal Balance                  $150,122.75
       Interest                                   $17,662.82
       Escrow Advances                            $11,224.75
       Advance Balance                             $4,708.48
       Late Charges                                  $403.71
       Unapplied Funds                              $-229.02
       Grand Total                               $183,893.49

       2. If the Defendant or his/her heirs or assigns do not pay The Bank of New York
   Mellon the amount adjudged due and owing ($183,893.49) within 90 days of

   the judgment, as that time period is calculated in accordance with 14 M.R.S.A.

   § 6322, his/her remaining rights to possession of the Old Town Property shall

   terminate, The Bank of New York Mellon shall conduct a public sale of the Old

   Town Property in accordance with 14 M.R.S.A. § 6323, disbursing the

   proceeds first to itself in the amount of $183,893.49 after deducting the

   expenses of the sale, with any surplus to be disbursed pursuant to Paragraph 5

   of this Judgment, and in accordance with 14 M.R.S.A. § 6324. The Bank of

   New York Mellon may not seek a deficiency judgment against the Defendant

   pursuant to the Plaintiff's waiver of deficiency at trial and Defendant’s

   Bankruptcy Discharge pursuant to Bankruptcy Petition 19-10272.

3. Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification after

   the appeal period has expired, certifying that the applicable period has expired

   without action or that the final judgment has been entered following appeal.

4. The amount due and owing is $183,893.49.

5. The priority of interests is as follows:

       ● The Bank of New York Mellon f/k/a The Bank of New York, as Trustee

       for the Certificateholders of CWABS, Inc., Asset-Backed Certificates,

       Series 2006-8 has first priority, in the amount of $183,893.49, pursuant to

       the subject Note and Mortgage.

       ● Mortgage Electronic Registration Systems, Inc. who has been defaulted.

       • Bank of America, N.A. f/k/a America`s Wholesale Lender, has the third
              priority behind the Plaintiff pursuant to a Mortgage in the amount of

              $63,359.81, as of January 17, 2020, recorded in the Penobscot County

              Registry of Deeds in Book 10403, Page 216.

            ● Atlantic Acceptance Corporation who has been defaulted

            ● Keith Kelley has the forth priority behind the Plaintiff.

     6. The prejudgment interest rate is 4.87500%, see 14 M.R.S.A. § 1602-B, and the

        post-judgment interest rate is 8.59%, see 14 M.R.S.A. §1602-C.

     7. The following information is included in this Judgment pursuant to 14

        M.R.S.A. § 2401(3):

                         PARTIES                         COUNSEL
PLAINTIFF                The Bank of New York            John A. Doonan, Esq.
                         Mellon f/k/a The Bank of        Reneau J. Longoria, Esq.
                         New York, as Trustee for the    Doonan, Graves & Longoria,
                         Certificateholders of           LLC
                         CWABS, Inc., Asset-Backed       100 Cummings Center
                         Certificates, Series 2006-8     Suite 225D
                                                         Beverly, MA 01915
DEFENDANT
                         Keith Kelley                    Defaulted
                         97 6th Street
                         Old Town, ME 04468

PARTIES-IN-
INTEREST
                         Atlantic Acceptance             Defaulted
                         Corporation
                         169 Bar Harbor Road
                         Ellsworth, ME 04605
                 Bank of America, N.A. f/k/a James M. Garnet, Esq.
                 America`s Wholesale Lender 1080 Main Street, Suite 200
                 100 North Tryon Street, Suite Pawtucket, RI 02860
                 170
                 Charlotte, NC 28202

                 Mortgage Electronic            Defaulted
                 Registration Systems, Inc.
                 1901 E Voorhees Street,
                 Suite C
                 Danville, IL 61834




a) The docket number of this case is No. 1:19-cv-00004-LEW.

b) All parties to these proceedings received notice of the proceedings in

   accordance with the applicable provisions of the Federal Rules of Civil

   Procedure.

c) A description of the real estate involved, 97 6th Street, Old Town, ME

   04468, is set forth in Exhibit A to the Judgment herein.

d) The street address of the real estate involved is 97 6th Street, Old Town, ME

   04468. The Mortgage was executed by the Defendant on April 25, 2006.

   The book and page number of the Mortgage in the Penobscot County

   Registry of Deeds is Book 10403, Page 198.

e) This judgment shall not create any personal liability on the part of the
       Defendant but shall act solely as an in rem judgment against the property, 97

       6th Street, Old Town, ME 04468.

SO ORDERED

   Dated this 28th day of January, 2020.

                                       /s/ Lance E. Walker
                                      UNITED STATES DISTRICT JUDGE
